 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDFerazani was the only witness for the General Counsel who testified as to theCompany's practice in the hiring of new employees I find that his testimony doesnot disclose that the Respondent maintained and enforced any illegal practice ororal agreement with the Company in this respect, as alleged in the complaint[Recommendations omitted from publication ]RudyBarber,Louis B. Barber and Robert Hamlyn,Co-Partners,d/b/a Barbers Iron FoundryandInternationalMolders andFoundry Workers Union of NorthAmerica, AFL-CIO.CaseNo 4-CA-1649.. January 8, 1960DECISION AND ORDEROn April 15, 1958, Trial Examiner Louis Plost issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediateReport attached heretoThereafter, the ChargingParty and the General Counsel filed exceptions to the IntermediateReport and briefs in support thereofOn January 12, 1959, the Board ordered that the record be re-opened and the case be remanded for further hearingThereafter,the parties entered into a stipulation setting forth certain facts andwaived their rights to a supplemental Intermediate ReportTheGeneral Counsel's motion, that the Board accept the stipulation andclose the record, is hereby grantedThe Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committedThe rulings are hereby affirmed. The Board has considered theIntermediate Report, the exceptions and briefs, the stipulation, andthe entire record in this case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner with the fol-lowing additions and modifications.Tim UNFAIR LABOR PRACTICE FINDINGS1The Trial Examiner found that the Respondent threatened itsemployees in violation of Section 8 (a) (1) , temporarily locked out itsemployees from November 21 to 25, 1957, in violation of Section8(a) (3), discriminatorily discharged employeeHenry Hayes inviolation of Section 8 (a) (3) , and refused to bargain collectivelywith the union in violation of Section 8(a) (5)No exceptions weretaken to these findingsAccordingly, we adopt thempro forma.2 The Trial Examiner further found that the Respondent dis-criminatorily discharged its employees in violation of Section126 NLRB No 5 BARBERS IRON FOUNDRY318(a) (3) of the Act by closing its plant on November 27, 1957.Heconcluded that the plant closing was only temporary because "untilfinal liquidation, the closing, no matter of what duration, must bepresumed to be temporary."Nevertheless, he did not recommendthe payment of back pay to the discharged employees, contrary toBoard policy which provides for reinstatement with back pay incases of discriminatory,temporarylockouts.Because of this inconsistency and the speculative finding of theTrial Examiner with respect to the nature of the plant closing, theBoard remanded the case to the Trial Examiner in order to obtainadditional evidence in that respect.The stipulation of the parties,entered into pursuant to that Board order, shows the following facts :Subsequent to the plant closing, the Respondent attempted in variousways to sell its plant. It listed the plant for sale with the SouthJersey Development Council, placed an advertisement in the FoundrySupplyMagazine, a trade journal, enlisted the services of theChamber of Commerce of Bridgeton, New Jersey, in its efforts, andlisted the property with David W. Blew, a real estate broker.Thestipulation further shows that the Respondent has made no pur-chases of materials and equipment since the plant closing, and hascommenced liquidation of its assets by selling its materials and equip-ment whenever a reasonable price was obtainable.'These undisputed facts show a consistent pattern of action on thepart of the Respondent which supports its contention that theRespondent on November 27, 1957, did not intend to reopen itsplant.Accordingly, we find, contrary to the Trial Examiner, thatthe plant closing on November 27, 1957, was a permanent discon-tinuance of the Respondent's business operations as of that date.There remains the question whether such plant closing, althoughpermanent, was violative of Section 8(a) (3) of the Act. In thisregard, the record establishes that the Union won a Board-conductedconsent election on November 13, 1957, and 2 days later sent contractproposals to the Respondent. In addition to refusing to bargain withthe Union, the Respondent temporarily locked out all its employeesfrom November 21 to 25, discriminatorily discharged Henry Hayes onNovember 25, and warned the employees that if they wanted to keeptheir jobs they had better make up their minds about the Union byWednesday,November 27.Notwithstanding theRespondent'sthreats and discriminatory acts which tended to discourage theirunion activity, the employees did not surrender their right to bargaincollectively by repudiating their duly chosen bargaining agent.OnNovember 27,1957, the plant closed permanently.1 Subsequent to the plant closing, Partner Louis Barber died of heart failure. It isundisputed that Louis Barber was in sole charge of the production operations and in over-all charge of the administration and operation of the businessThe other two partnershad full-time jobs elsewhere, althoughone of them,Robert Iiamlyn,assisted in book-keeping andother nonproductionoperations. 32DECISIONSOF NATIONALLABOR RELATIONS BOARDIn rejecting the Respondent's claim that only economic considera-tions prompted the plant closing, the Trial Examiner found that thedecision to close the plant was not made untilafterthe advent of theUnion, and that, although various reasons may have entered into thefinal decision to close the plant, there can be no doubt but that theactual closing was discriminatorily motivated .2Accordingly, on the basis of the entire record, we find, in agreementwith the Trial Examiner, that the Respondent discriminated in regardto its employees' tenure of employment by closing its plant-therebydischarging the employees-and that, because the plant closing wasthe direct result of the employees' selection of the Charging Union astheir collective-bargaining representative, the Respondent's plantclosing discouraged the employees' continued membership in theUnion.As the permanent plant closing was discriminatorily moti-vated, we find that the Respondent thereby violated Section 8(a) (3)of the Act .3We do not agree with our dissenting colleague, MemberRodgers, that a discriminatory plant closing is not a violation where,as here, it is shown to be permanent. In our opinion, the fact that theplant closing was also permanent does not make it any 'lessdiscriminatory.THE REMEDYIn his exceptions, the General Counsel concedes that immediatereinstatement cannot be ordered under the circumstances of this case.However, both the General Counsel and the Charging Party urge theBoard to fashion a remedy which would result in each employeereceiving monetary compensation for his loss of employment. Specifi-cally, the General Counsel requests the Board to order the Respondentto pay each employee "a sum of money equal to that which he normally-would have earned as wages from the date of the discrimination, forsuch period as may be found appropriate by the Board." 4It is well settled that a discriminatorily discharged employee isentitled to back payfromthe date of the unlawful dischargetothedate upon which he is offered immediate reinstatement to his formeror substantially equivalent position.The right to back pay during the2The Board has found that the permanent closing of part of an employer's operationsis a violation of Section 8(a) (3) where the motivating cause of the closing was oppositionto the union, even though economic reasons may have been an additional motiveSeeMissouri Transit Company,116 NLRB 587, 590, enfd 250 F. 2d 261(CA. 8).3Wallxek&Schwalm Company,95 NLRB 1262,enfd 198 F.2d 477(CA. 3) ; A M.Andrews Company,112 NLRB 626, 628,enfd. 236 F.2d 44 (C A 9) ; seeIndustrialFabricating Inc, et at,119 NLRB 162;Missouri Transit Company, supra4In this regard,the General Counsel suggests alternative methods of fixing back payHe would have back pay begin with the date of the discriminatory plant closing andterminate(a)when the Respondent notifies its employees of the creation of a preferentialhiring list,(b)when the employees obtain substantially equivalent employment else-where,(e)v.uen the hip i_ n..Lai=Yt._epl_,nt i,_ nc.,-discriminatory reasons, or (d) after a reasonable period fixed by the Board, for example,6 monthsThe Trial Examiner considered the foregoing alternatives and rejected themas being punitive BARBERSIRON FOUNDRY33foregoing period is based on the theory that, but for the unlawfuldischarge, the discriminatee would have earned his normal wages dur-ing this period.However, where it is shown that a discriminatee wouldnothaveearned wages during the back-pay period, or a portion thereof, theBoard will modify its back-pay order accordingly.Thus, the Boardhas not ordered payment of wages for that portion of the back-payperiod during which the plant was shut down.-' Similarly, the Boardhas cut off back pay on the date upon which a discriminatee refusedreinstatement 6 or was laid off, either because of a reduction in force,7or because of participation in an unprotected strikesFinally, theBoard has declined to order back pay beyond the date of a permanentcessation of business operations.9In the present case, there was a temporary closing beginning onNovember 21, followed by a plant reopening on November 25, andfinally, a permanent plant closing on November 27, 1957.Under allthe circumstances, we conclude that, although the discriminatees areentitled to back pay for the period of the temporary closing, they arenot entitled to any monetary compensation for the period subsequentto the permanent cessation of business operations on November 27,1957.In reaching this conclusion, we are not unmindful of the hardshipsimposed upon these employees by the Respondent's decision to go outof business rather than deal with the Union.We do not condone suchconduct, but at the same time, we do not agree with the General Coun-sel's suggestion 10 that an employer who permanently closes his plantand discontinues business operations should be ordered to continuepaying wages to its employees, either for a definite period of timearbitrarily fixed by this Board (for example, 6 months), or for anindefinite period of time, the duration of which is contingent uponthe employees obtaining substantially equivalent employment else-where.As the Respondent has permanently discontinued its business opera-tions,we shall not order immediate reinstatement for the discrim-inatees whose names appear in Appendix A attached hereto." In-stead, we shall order the Respondent to create a preferential hiring5Frank P. Slater, d/b/a AcmeEquipmentCompany,102 NLRB 153.0AlexanderManufacturingCompany,110 NLRB 1457, 1459.4E V PrenticeMaclaineWorls. Inc,120 NLRB 417, 418; JC BoespflugConstruction.Co , 113 NLRB 330, 336, WestinghouseElectric Corporation,77NLRB 1058, 10618Mid-West Metallic Products Inc .121 NLRB 1317.9A. IfAndrewsCompany,112 NLRB 626, 630,ColonialFashions.Incorporated,110NLRB 1197, 1204,ReynoldsCorporation,74 NLRB 1622,Randolph Corporation,89NLRB 1490, 1495,Cleveland-Cliffs Iron Company,30 NLRB 1093, 1115, enfd 133 F. 2d295, 302 (CA. 6).-a`co:ncte 4ColonialFashions,Incorporated, supra; Randolph Corporation,supra;Cleveland-CliffsIronCompany,supra,footnote 10.554461-60-vol. 126-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDlist, notify its employees of said list, and, in the event it resumes opera-tion of its foundry business,to offer the discriminatees immediate re-instatement to their former or substantially equivalent positions with-out prejudice to their seniority and other rights and privilegespreviously enjoyed.We also expressly reserve the right to modify the back-pay and re-instatement provisions of this Decision and Order if made necessaryby a change of conditions in the future, and to make such supplementsthereto as may hereafter become necessary in order to define or clarifytheir application to a specific set of circumstances not now apparent.12ORDERUpon the entire record in this case,and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent,Rudy Barber, Louis R.Barber, and Robert Hamlyn, Co-Partners,d/b/a Barbers IronFoundry, Bridgeton,New Jersey,its officers,agents, successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with InternationalMoldersand Foundry Workers Union of North America, AFL-CIO,as the ex-clusive representative of all the employees in the appropriate unit con-sisting of all production and maintenance employees of the Em-ployer'sBridgeton,New Jersey,plant, excluding office clericalemployees,guards, and supervisors as defined inthe Act.(b)Threatening employees with loss of employment if they donot renounce the Union as their collective-bargaining representative.(c)Discouragingmembership in InternationalMolders andFoundry Workers Union of North America, AFL-CIO, or in anyother labor organization of its employees,by discriminating in anymanner in respect to their hire or tenure of employment, or any termor condition of employment.(d)Discouraging membership in the above-named labor organiza-tion or any other labor organization by discharging employees fortheir union activities.(e) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization,to formlabor organizations,to join or assist International Molders andFoundry Workers Union of America, AFL-CIO, or any other labororganization,or bargain collectively through representatives of theirown choosing,and to engage in other concerted activities for the pur-poses of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities,except to the extent that such12Bermuda Knitwear Corporation,120 NLRB 332. BARBERS IRONFOUNDRY35right may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized in,Section 8 (a) (3) of the Act, as modified by the Labor ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a) If and when the Respondent resumes its foundry operations,bargain collectively, upon request, with International Molders andFoundryWorkers Union of North America, AFL-CIO, as the,exclusive representative of all employees in the appropriate unithere found, and embody any understanding reached in a signedagreement.(b)Make whole those individuals whose names appear listed onAppendix A of this Order and make whole Henry Hayes for anyloss they may have suffered by reason of the discrimination againstthem in the manner set forth herein and in the section of the Inter-mediate Report entitled "The Remedy."(c)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social-security pay-ment records, timecards, personnel records and reports, and all otherrecords necessary for determination of the amount of back pay dueunder the terms of this Order.(d)Create a preferential hiring list containing the names ofall those individuals listed in Appendix A of this Order as beingentitled to reinstatement if and when the Respondent resumes itsfoundry operations, such reinstatement rights arising from the lay-off of the listed individuals on November 27, 1957, and further, theRespondent shall include the name of Henry Hayes in such prefer-ential list.The Respondent shall notify the Union and all saidlisted employees of the establishment of said list and its contentand shall offer all said individuals full reinstatement of their former,orsubstantially equivalent positionswithout prejudice to theirseniority or other rights and privileges previously enjoyed if and whenthe Respondent resumes its foundry operations, all as set forth in the.section entitled "The Remedy."(e) Inasmuch as the posting of a notice as customarily requiredwould result in a notice posted in a plant not operating and there-fore be inadequate to inform affected parties, the Respondent shallmail an exact copy of the notice attached hereto marked "AppendixB713 to the Union and to each of the listed employees. Copies of,saidnotice, to be furnished by the Regional Director for theFourth Region, shall, after being duly signed by an authorized"In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of the Respondent, be mailed immediately afterreceipt thereof.(f)Notify the Regional Director for the Fourth Region inwriting, within 10 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the Board reserves to itself the rightto modify the back-pay and reinstatement provisions of this Order,ifmade necessary by circumstances not now apparent.MEMBERS JEN KIN S and FANNING, dissenting in part:We fully agree that the Respondent violated the Act in the man-ner described in the main opinion.However, the remedy that ourcolleagues have adopted in this case is woefully inadequate, andwe must respectfully dissent therefrom.Ithas been found that the Respondent closed its plant onNovember 27, 1957, and thereby discharged its employees, becausethe employees selected the Charging Union as their bargaining rep-resentative.To remedy this violation of the Act, the majority isordering Respondent to place the discriminatees on a preferentialhiring list and offer them work if and when it resumes operations.Itmust be obvious, however, that this requirement cannot effec-tively remedy the Respondent's illegal conduct which is so seriousin nature and extent.By its illegal action, the Respondent haspenalized its employees for exercising a right guaranteed by Fed-eral law.The penalty which it imposed upon the employees-lossof work and pay-was a severe one. So far as this Order is con-cerned, the employees' plight can continue unremedied.Under Itsprovisions, the Respondent is excused from all liability for the lossof pay suffered by the employees as a result of the discriminationagainst them.Manifestly, such an order does not effectuate thepolicies of the Act.If the Act has been violated, it is incumbent upon the Board to sofind.And if a violation has occurred, Section 10(c) directs the Boardto issue an order requiring the violator to cease and desist from itsunfair labor practices "and to take such affirmative action includingreinstatement of employees iyith or without back pay as will effectuatethe policies of the Act."" In performing this statutory obligation indiscrimination cases, the Board normally issues a cease-and-desistorder, requires reinstatement of the discriminatees in substantiallyequivalent employment, and awards back pay to the date on whichsuch reinstatement is offered.Only a slight modification of theBoard's usual order is required to fit the facts of this discriminationcase.Because we are satisfied that the Respondent's business couldnot be conducted without Louis Barber and thus would have beenshut down when Barber died on June 26, 1958, for nondiscriminatory BARBERS IRONFOUNDRY37Treasons, wewould not enter any order of reinstatement of the discrinu-natees.However, no impediment exists to an award of back pay tothe discriminatees until such time as they secured employment substan-tially equivalent to what was illegally takenfromthem, excludingthose periods when, for nondiscriminatory reasons, they would havehad no earnings, but in no event to exceed the date of Louis Barber'sdeath.Such an order would be in substantial accord with Boardprecedent.It would bring about "a restoration of the situation, asnearly as possible, to that which would have obtained but for theillegaldiscrimination.," 14 It would not "permit an employer to profit,by his own unlawful conduct" and would discourage the commissionof similar unfair labor practices in the future.15By such an order,the Board would be performing its statutory duty effectively.The majority gives no good reason for permitting Respondent to goscot-free insofar as the violation under discussion is concerned.Theypoint to the Board's practice of deleting from a back-pay order theperiod when a discriminatee would not have earned wages from therespondent.But this policy,as ismanifest from the very cases citedby our colleagues in this connection, cannot be applied to the presentcase.In each of the cited cases the discriminatees lost back-payrights because of intervening circumstances which were not attributa-ble to the unlawful activity of the respondent, such as a reduction-in-force or a plant closing for legitimate business reasons. In this case,the locked-out employees have lost wages because of the unfair laborpractice itself.In summary, we would expand the Order entered herein by award-ing back pay to the ciscriminatees for loss of earnings resulting fromthe discrimination against them until such time as they obtained sub-stantially equivalent employment with other employers,'6 but in noevent to exceed the date of Louis Barber's death, and, of course, apply-ing the customary rules as to mitigation of back-pay liability.MEMBER RODGERS, dissenting in part :I cannot agree with my colleagues that the Respondent violated theAct when it permanently closed down its plant and went out of busi-ness.In this respect, I do not believe that the motivation for theRespondent's actions is material.There is nothing contained in theAct which limits an employer's right to go out of business at suchtime and under such circumstances as he chooses, regardless of the14Phelps Dodge Corp v N L R B,313 US 177, 19415Jack Lewis and Joe Levitan,d/b/a California Footwear Company,114 NLRB 765,769;National Licorice Company v. N L.R B.,309 US 350, 364.'"Pursuant to Boald practice,we wouldalso reimburse the employees for expensesjustifiably incurred in seeking such employment. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDreasons therefor.As stated by the court of appeals inN.L.R.B. v.New Madrid Manufacturing Company and Jones ManufacturingCompany: 17But none of this can be taken to mean that an employer does nothave the absolute right, at all times, to permanently close and goout of business, or to actually dispose of his business to another,for whatever reason he may choose,whether union animosity oranything else,and without his being thereby left subject to aremedial liability under the Labor Management Relations Act forsuch unfair labor practices as he may have committed in the en-terprise, except up to the time that such actual and permanentclosing or true and bona fide change in ownership has occurred.No one can be required to stay in private business, and no onecan be prevented from permanently closing or abdicatingly sellingsuch a business.And the Act affords no basis on which to ordera person to reinstate employees in a business which he has, withplain finality, put out of existence, or which he has actually dis-posed of to another, and as to which he neither in law nor in factpossesses any power over the operations of his successor, eitherof management right in general or of labor-relations control inparticular.Cf.Southport Petroleum Co. v. N.L.R.B.,315 U.S.100, 106, 62 S. Ct. 452, 456, 86 L. Ed. 718, 726. No more, in ouropinion, can the Act be said to contain any basis to assess remedialback-pay against such a person, beyond the date of his permanentclosing or abdicting sale of the enterprise. [Emphasis supplied.]In view of the fact that the Respondent permanently closed its plantand went out of business, the foregoing principles are applicable.Accordingly, I would dismiss the complaint insofar as it relates tothe Respondent's action in that regard.Inasmuch as I would not find that the Respondent violated theAct when it closed down its plant, it follows that I would not issuea remedial order with regard thereto. In this respect, I agree withChairman Leedom and Member Bean to the extent that they denyback pay to the employees for any period subsequent to the permanentclosing of the plant.Moreover, for like reason, and because LouisBarber, the partner without whom the Respondent could not haveoperated, is now dead, neither would .I order the Respondent to bar-gain.To order a partnership to bargain, which has been dissolved notonly by closing down its business but also by the death of its leadingpartner, seems to me to be an exercise in futility.Nothing (in thisworld) could be more futile than ordering a dead man to bargain.17215 F. 2d 908,913-914(C.A. 8). BARBERS IRON FOUNDRYAPPENDIX A39ALL EMPLOYEES OF BARBERS IRON FOUNDRY LAID OFF ON NOVEMBER 21,1957, AND LAID OFF ON NOVEMBER 27, 1957THE NAME OF HENRY HAYES, DISCHARGED NOVEMBER 25, 1957,BEING INCLUDEDJ.LukasG. StrauchJ.ButtsC. SeenyJ.ThompsonC.WashingtonN. DurhamBoyd MoseleyB. BennettR. CooneyN. BrownH. HannahA. EllisJ.WillisD. CampbellW. LeoneW. RobinsonJ.WadeA. PierceA. HughesL. Irmler0. LingoL.WilliamsJ.MacDonaldA.WalkerC.WilliamsG. CrawfordA. BrownE. TuckerW. HesterJ.WalkerB. CrowellHenry HayesJ.HayesAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL, if and when we resume foundry operations, uponrequest, bargain collectively with InternationalMolders andFoundry Workers Union of North America, AFL-CIO, as theexclusive representative of all our employees in the unit describedbelow, with respect to rates of pay, wages, hours of employment,or other conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement. Thebargaining unit is:All production and maintenance employees in our Bridge-ton,New Jersey, plant, excluding office clerical employees,guards, and supervisors as defined in the Act.WE WILL NOT threaten our employees with loss of employmentif they do not renounce the Union as their bargaining representa-tive.WE WILL NOT discourage membership in International Moldersand Foundry Workers Union of North America, AFL-CIO, orany other labor organization of our employees, by discriminating 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDin any manner in regard to their hire,tenure of employment, orany term or condition of employment.WE WILL NOT discourage membership in the above-named labororganization or any other labor organization by discharging em-ployees for their union activities.WE WILL make whole the following named employees for thediscrimination practiced against them by their layoff from workfrom November 21 to 25,1957:J. LukasG. StrauchJ.ButtsC. SeenyJ.ThompsonC.WashingtonN. DurhamBoyd MoseleyB. BennettR. CooneyN.BrownH.HannahA. EllisJ.WillisD. CampbellW. LeoneW. RobinsonJ.WadeA. PierceA. HughesL. Irmler0. LingoL.WilliamsJ.MacDonaldA.WalkerC.WilliamsG. CrawfordA. BrownE. TuckerW. HesterJ.WalkerB. CrowellHenry HayesJ.HayesWE WILL offer the named employees immediate and full rein-statement to their former or substantially equivalent positionswithout prejudice to their seniority or other rights and privilegesif and when we resume foundry operations.WE WILL make whole Henry Hayes for the discriminationpracticed against him by his discharge on November 25, 1957.Henry Hayes is also included among those to be made whole forthe discrimination of November 27, 1957, in the manner providedtherefor.AVE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form, join, or assist any labor organization,to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection,and to refrain fromany or all such activities,except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Sec-tion 8(a) (3) of the National Labor Relations Act, as modifiedby the Labor Management Reporting and Disclosure Act of 1959.All our employees are free to become, remain,or refrain from be-coming members of the above-named Union or any other labor organi-zation, except to the extent that this right may be affected by an agree- BARBERS IRONFOUNDRY41ment in conformity with Section 8(a) (3) of the Act, as modifiedby the Labor Management Reporting and Disclosure Act of 1959.RUDYBARBER,Louis B. BARBER, ANDROBERTHAMLYN, CO-PARTNERS,D/B/A BARBERS IRON FOUNDRY,Employer.Dated----------------By-------------------------------------(Representative)(Title)INTERMEDIATE REPORTSTATEMENT OF THE CASEIt having been charged by International Molders and Foundry Workers Union ofNorth America, AFL-CIO (Union) that Rudy Barber. Louis B. Barber, and RobertHamlyn, Co-Partners, d/b/a Barbers Iron Foundry (Respondent) have been en-gaging in and are engaging in unfair labor practices affecting commerce, as set forthand defined in the National Labor Relations Act, as amended, 61 Stat. 136, hereincalled the Act, the General Counsel of the National Labor Relations Board (Board),on behalf of the Board, by the Regional Director for the Fourth Region, issued acomplaint and notice of hearing, pursuant to Section 10(b) of the Act and Section102.15 of the Board's Rules and Regulations, Series 6, as amended.The complaintand notice of hearing were duly served.'With respect to the unfair labor practices the complaint alleged, in substance,that:On November 21 and 26, 1957, the Respondent refused, and at all times there-after has refused, to bargain with the Union as the representative of certain of itsemployees for whom the Union has been duly certified by the Board; Respondentdischarged and laid off certain employees and has refused to reinstate them becausethey joined or assisted the Union and/or engaged in concerted activities for thepurposes of collective bargaining or other mutual aid or protection; and the Re-spondent engaged in other conduct violative of Section 8(a)(1) of the Act.The Respondent denied in its answer that it has engaged in any of the allegedunfair labor practices, averred that the layoff and termination of employment wascaused by the closing of its business, and admits the allegation as to the appropriateunit and the Board's certification thereof.Pursuant to notice a hearing was held before Louis Plost, the duly designatedTrial Examiner, at Bridgeton, New Jersey, on February 26 and 27, 1958.The Gen-eral Counsel, the Respondent, and the Charging Party were represented by counsel,herein referred to in the names of their principals.The parties participated in thehearing, and were afforded full opportunity to be heard, to examine and cross-examine witnesses, to introduce evidence bearing upon the issues, to argue orally,and to file briefs and/or proposed findings of fact and conclusions of law with theTrial Examiner.At the opening of the hearing the Trial Examiner granted unop-posed motions by the General Counsel to amend the complaint in order to correctan inadvertent error and to add the name of one of the Respondent's partners.Mo-tions by the Respondent to amend the answer to properly meet the changes werelikewise granted.At the close of the hearing the General Counsel moved to conform the pleadingto the proof with respect to names, spellings, and like matters, not substantive.Themotion was not opposed and was granted.A date was set for the filing of briefswith the Trial ExaminerNo oral argument was made. Briefs have been receivedfrom the Respondent and the General Counsel.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:'A copyof the charge filed by the Union was served on the Respondent by registeredmail dated December 3, 1957;a copy of theamended chargefiled by theUnion was servedon the Respondent by registered mail datedDecember 28,1957;and a copy of the secondamended charge filed by the Union was served on the Respondent by registered maildated January 13, 1958. 42DECISIONSOF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe parties are in agreement that Rudy Barber,2 Louis B. Barber, and RobertHamlyn, are copartners, doing business as Barbers Iron Foundry.The Respondentherein has its principal offices and plant in Bridgeton, New Jersey, where it is en-gaged in the manufacture and sale of soil pipe fittings.During the 12-month periodpreceding the date of the occurrence of the events alleged herein, the Respondentsold and shipped more than $50,000 worth of such fittings from its plant to cus-tomers located outside the State of New Jersey.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated that International Molders and Foundry Workers Union ofNorth America, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act. The Union admits employees of the Respondent to membership.III.THE UNFAIR LABOR PRACTICES1.The appropriate unit and the Union's majority thereinThe parties are in agreement that all production and maintenance employees ofthe Respondent, excluding office clerical employees and supervisors as defined by theAct, constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.Pursuant to an agreement for consent election executedby theRespondent andthe Union, a majority of the employees in the unit described above, on November 13,1957, by a secret-ballot election conducted under the supervision of the RegionalDirector of the Fourth Region of the Board in Case No. 4-RC-3471, designated andselected the Union as their representative for the purposes of collective bargaining;and on November 21, 1957, said Regional Director, as agent for the Board, certifiedthat the Union had been so designated and selected by a majority of the employeesin the unit set forth above.The Trial Examiner therefore finds that at all times since November 13, 1957, theUnion has been the representative for the purposes of collective bargaining of allthe employees in said unit above described for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of employment, or other conditions ofemployment.2.The refusal to bargain and the discrimination in employment (8(a)(5) and (3))The Trial Examiner believes that the facts disclosed by the record cannot beclearly understood without some knowledge of the individuals comprising the part-nership as shown by their testimony with respect to the parts they played in theoperation of the plant.Rudy and Louis Barber are brothers, Hamlyn is their brother-in-law.Louis Barber did not testify.A statement dated January 31, 1958, issued by alocal doctor stating that "Louis Barber is suffering from acute congestive heartfailure" and a second statement by the same physician dated February 24, 1958, thatLouis Barber's "physical condition is such that I have forbidden him to appear inany Court room" were read into the record to explain Louis Barber's absence.Rudy Barber and Hamlyn testified that Louis Barber was the only partner whounderstood the management of a foundry and was capable of operating the Re-spondent's plant.Rudy Barber testified that his brother had been ill for some time and had beenhospitalized about Christmas 1957.He testified:My brother had been sick for two months before that place was ever closeddown [November 27, 19571, and I have personally seen him spewing, and helooked like the devil, and I think if it was brought up before the men thatworked out there, I think they would substantiate that, that he was a sick manthen.Rudy Barber further testified that he operates a welding shop,and that overa 2-year period, which included the construction of the plant in 1956, and itsoperation from September 1956 to November 27, 1957, he furnished materialand services to the Respondent partnership in the amount of $10,430.65,of which2 Rudy Barber's name Is Rudolph but he is called"Rudy" in the record. BARBERSIRON FOUNDRY43$4,000 represented material furnished, the balance being labor, part of which was"done at night after work"; that he was never reimbursed, in fact, never billed thepartnership, and that the account is not shown in the financial statement of theRespondent introduced in evidence.Rudy Barber drew no compensation what-ever from the Respondent.He is the principal investor in the business.Partner Robert Hamlyn testified that he is, and at all times material hereinhas been, a member of the local fire department on duty a full 40-hour weekbut that in addition to his fireman's job, he worked 12 to 14 hours every dayat the Respondent's plant, including every Saturday and Sunday.He testified:Q. (By Mr. Topol.) So, you had a full-time job, forty hours a week. Isthat correct?A. That's correct.Q. And you did this work in your spare time?A.Well, if you call twelve or fourteen hours a day spare time, well, yes.Q.Well, eight and fourteen are twenty-two.That is a hard day. Areyou telling us that you worked twenty-two hours in a given day?A. If I told you how many hours I worked out there, that's what I worked,and I got people that will testify to that effect, if you want.November 21, 1957: John McAvoy, an international representative of theUnion, testified that:After the November 13 election, herein referred to, hemailed formal contract proposals to the Respondent; about 7:15 a.m. of No-vember 21, he received a telephone call from Louis Barber who asked him tocome to the Respondent's plant; he and Union Representative Charles Boydarrived at the plant about 1 p.m., and went to the plant's pattern shop wherethey met Louis Barber; the pattern shop as well as the yard contained employeeswho were standing around apparently not at work:Just about that time, Rudy Barber, who I was never introduced to, came outlike a wild man, throwing his hands in the air, cursing, and running overto us about the Union coming down there.Rudy Barber using foul, obscene language liberally laced with curses, finally-started complaining of the money they had already owed out, and that hewas not going to go in debt for the proposals, repeating so many times thathe would close the plant down before he would let the Union come inthere.Barber finally stated, "I am not signing no contract."McAvoy testified thatfollowing this the two union representatives went into the yard, being followedshortly by Rudy Barber who offered to "lick" Boyd.On cross-examinationMcAvoy testified that Rudy Barber, during the conver-sation, stated that the Respondent was "in bad shape financially," needed toborrow $25,000, was $73,000 in debt, and offered to let them examine theRespondent's books.Union Representative Charles Boyd corroborated McAvoy but went into greaterdetail regarding the language used by Barber.He testified that he and McAvoygreetedHamlyn upon entering the pattern shop; Barber entered and McAvoysaid "we are here to see if we can't work out an agreement," and-Now, at this point, Mr. Rudy Barber says,. "There won't be any damnedagreement in this place.Now, let's get this straight right now."Boyd testified that having been told by some of the men standing around theroom that they had been told not to go to work-I said to Rudy, Mr. Rudy Barber, "Why did you send the men home thismorning?"He says "Why?" He says, "I will tell you why:"I sent them home to give them a chance to make up their minds whetheror not they want their job or whether or not they want you guys."Iwant them here to give me the answer today. I want to know if thesefellows want their jobs or if they want to have aunion,and I want to knowthis today."According to Boyd, aftersomefurther futile talk:Mr. Rudy Barber again spoke up, and he said, "I am not discussing any-thing;I am notgiving you fellows a penny." 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDRudy Barber testified that the Respondent telephoned McAvoy asking himto come to the plant.He did not deny the testimony of twounionrepresenta-tives.He testified:I said, "I want a little understanding," so Mr. Boyd speaks up and says,"These fellows are not ready to negotiate."I says, "No," I says, "We are not ready to negotiate.We have got tofind out where we stand."I said, "This place has lost money," and every time I mentioned the word"money" it was, "That's your business.That doesn't concern us."I said, "Is there anything stopping us from going out of business,sellingwhat stock we have, selling our machinery and stuff, and try to come outof it,"Mr. McAvoy and Mr. Boyd bothsaid,"There's nothing we can do if youwant to go out of business."I said, "Thatis it.We are going to close this place and sell what we canto pay our creditors."Rudy Barber further testified:Q. (By the Trial Examiner.)Now, wait a minuteTheir testimonythen is that you answered them all through this conversation with cursewords and foul language, and disparaged the Union, calling them names, andcalling the Union names, and all that.Do you deny that?A. I did use curse words, but only after they would not try to give me acivil answer to a civil question.On redirect examination he testified:Q. (By Mr. Salvo.)Mr. Barber, you have been asked whether or notyou used some pretty strong language in your conversations with theseUnion people.Did you use any strongerlanguagethan you ordinarily use from dayto day?A No. I work around a rough bunch of people. I am a welder bytrade.Ido most of my work for farmers, junk yards. I talk that way everyday.I believe I could talk better now if I could use the same tone, here.TRIAL EXAMINER: Well, let's lust leave the explanation in the record.Henry Hayes, employed by the Respondent as a laborer, testified that "a fewminutes before 7 o'clock" the morning of Thursday, November 21, 1957, heand another employee standing in the yard before worktune were approached byRudy Barber who told them, "Boys don't do nothing"; later the employees werecalled into the pattern shop by Rudy Barber who spoke to them; he could notcompletely recall Barber's remarks except that-Well, what he did say was, he done a lot of cussing. I wouldn't like to usethem kind of words, because-well, our church don't allow it, and I don'tlike to use them, that's all.and that-No, he didn't say anything about working, no more than he did say this muchabout-he said that there wasn't no more work that day.Hayes testified that the plant did not operate on Thursday nor the following day;on the following day he was in a group of employees who had reported and one ofthem-AlbertWalker asked him why did we have to stop work while him and theUnion talked things over?TRIAL EXAMINER: He asked that of whom?WITNESS: Albert asked that to Mr. Lou Barber.TRIAL EXAMINER: All right.WITNESS: And he said I don't know of any-he said, "We will get together,"so him and Albert, they talked and talked and I left.The plant resumedfulloperation on Monday, November 25. BARBERS IRONFOUNDRY45John Hayes, a molder,testified that on the morning of November 21:That morning, when I got to work,we hadn'tworked too long before RudyBarber came along and told each individual molder not to make any moremolds.At that time,no one knew what it was all about, but he said to each individualnot to make any more molds,and the shop quit working approximatelyforty-five minutes.Hayes, who is a brother of Henry Hayes, further testified that after the employeeshad been assembled in the pattern shop-Rudy Barber said that, "You fellows brought the Union into this place, andit is up to you fellows to get it out if you still want to work," and he calledus names, curse words, he did.The testimony of John Hayes and Henry Hayes was not denied.Rudy Barber testified:So, that next morning, I went out and I walked up to each man, and I says,"Stop working.Don't make any more molds."Iwent out in the yard and told them the same thing,no more work. Someof them asked me why, so I says, "Well,we have got to get something straight-ened out."I says, "We don'tknow what we are going to do," so in the meantime, RobertHamlyn called the Union officials and asked Mr. Boyd and Mr. McAvoy tocome down.The Respondent read into the record the names of all the employees who weredenied work on November 21 and 22, and recalled on November 25. The namesare listed in Appendix A.Conclusion as to November 21On the entire record, the evidence considered as a whole, it is clear that theRespondent refused on November 21, 1957, to bargain with the Union,as requiredby the Act,and further that on November 21, the Respondent locked out itsemployees because of their membership in the Union,the Respondent'sconductbeing a maneuver to escape negotiation with the Union by causing desertion of itsmembers.The Trial Examiner finds the Respondent's conduct,as set forth above, to beviolative of the Act,more particularly Section 8(a)(3) and (5) thereof.November 25:Henry Hayes, who as found herein was locked out on November21, returned to work November 25, at which time the entire plant resumed operations.Hayes testified,entirely without contradiction,that shortly after beginning workhe remarked to a fellow employee,"There's lots of things around here we need wedon't get."Hayes further testified:Rudy Barber was up on top of this winch up there which hoists the bucket up,and he says to me, "why in the hell don'tyou go where you can get thesethings?"I says to him, I says, "Rudy,"I said, "You come on down,"I said, "We tookyour cussing Thursday in the office,"I said,"But you are talking to me, andI am not going to take your cussing "So, he come on down, sticks the pail on his arm, and walked out.3According to Hayes,"about half an hour later"Louis Barber called him and hewalked to the pattern shop with Louis Barber, there met Hamlyn and Rudy Barber.He further testified:And I said to Lou,I said, "Well, what are you going to lay me off for?"Rudy Barber said, "You are the guy that started this mess."I said,"All of us voted for the Union,as far as that goes."Then, I turns to Lou Barber and says, "Give me a lay-off slip so that Ican draw my unemployment."Rudy Barber said to Lou, he said, "He don't need no lay-off slips."He said,"He is fired."Later in the day, Hayes was paid off,having waited at the plant for the check.3The belligerent Mr Hayes is the same witness who refused to repeat Rudy Barber'slanguage because "our church don't allow it" 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDHayes' testimony was undenied.On the entire record the Trial Examiner findsthatHenry Hayes was discharged by the Respondent on November 25, 1957,because of his membership in and his activities on behalf of the Union.The TrialExaminer finds that by its discharge of Henry Hayes, the Respondent engaged inconduct violative of the Act, more particularly Section 8(a)(3) thereof.Other events, November 25: James L. Butts testified that he was one of thoselocked out on November 21 and returned to work November 25. In the morningof November 25, the employees were all called to the office and "after he hadgathered them in, all in the office," Hamlyn spoke to them saying: "Just a moment,"he said, "I just want to tell you guys one thing."He said, "We are going to giveyou guys to Wednesday to make up your mind to do what you want to do." Fol-lowing this statement, Hamlyn said, "You can go to work then."Butts was corroborated by John Hayes, who also testified that no reason for thetermination was given the employees, they were merely told "not to come to workany more."November 26, 1957: Union Representative McAvoy testified that on November26 (Tuesday), he, together with Union Representative Boyd and Union InternationalVice President Studenroth, again called at the plant and sometime in the afternoonthey, together with a committee of employees, met with the three partners.McAvoytestified:Mr. Studenroth handled the meeting, or did more talking than any one of us.He told Rudy that these people down here had the right to join a Union, thatthey had won an election held by the Government, and that they should sit downand try to work out some kind of a contract.Rudy said, " I don't give a God damn who comes in, who says the Union issupposed to come in here.We are not sitting down and writing a contractwith any union."After considerable conversation during which Studenroth attempted to explain theUnion's position and the rights of the employees-Rudy Barber said,"If these people have any trouble, they can see me. I amthe boss. I own this place."The Union don't give no God damn money. I pay them. I am the boss,and no God damn Union is coming in here and telling me how to run mybusiness."I will close it down and start this warehouse."Mr. Studenroth again let Rudy know that these people had the right to joina union.Rudy said he didn't care what they joined, that be wasn't signing with nobody,or no contract.According to McAvoy:Now, just as we left the shop, Rudy stated again that before the Unionwould come in there, he would close the God damn doors and make a warehouseout of it.On cross-examination McAvoy testified that Rudy Barber had asked if the Re-spondent did not have a right to close its plant and that "we told them they hada right to shut down their plant, or to do whatever they see fit to do with it."Hefurther testified that the Respondent had referred to its poor financial condition andthe fact that its operation made no profit.Union Representative Charles Boyd testified,without contradiction,that duringthe November 26 meeting, above referred to, Rudy Barber addressed Albert Walker,,one of the members of the Employee Committee,saying:"Let me tell you one thing," he says, "if you fellows want to work for me,you better make up your God damned minds by Wednesday."He says, "Make up your God damned mind by Wednesday if you want yourjob here or not," and Rudy Barber says, "I don't have to operate this plant. Ihave a warehouse right in front of this place that don't cost me nothing tooperate."I rent the warehouse out. I don'thave to bother with pit, and I collect myrent every month.There's nothing to stop me from doing the same thing withthisFoundry."So, you go back and tell the men if they want their jobs,make up their mindsby Wednesday,because we are going to sell the plant." BARBERSIRON FOUNDRY47Partner Robert Hamlyn testified that at the November 26 meeting Rudy Barbersaid,"We have the right to close our plant,"butat no time did the Respondent telltheUnion's representatives that they had in fact decided to close the plant on thenext day,November 27, his volunteered explanation being:Well, we didn't feel that we had to, but at the same time,we didn'twant todo something that would get us in a lot of trouble.The Respondent'sContentionThe Respondent contends that its sole reason for closing the plant was economicdifficulty which had brought it to this decision some time before. In support of itscontention the Respondent introduced a financial statement4for the period Januarythrough November 1957, which covered only specific items in "final"figures withno "breakdown."The Respondent also introduced a balance sheet.5The informa-tion from which the balance sheet is derived is of course entirely in the control ofthe Respondent,the figures are "final figures" and not sufficiently detailed to haveany real meaning. In the opinion of the Trial Examiner,any probative value thebalance sheet may have was considerably diluted by the following testimony ofPartner Robert Hamlyn:Q. (By Trial Examiner.)When was the first discussion you had amongyourselves regarding closing the plant, after the Consent Election was held?Mr. SALVO. No after the sigmng of the Consent,and before the Election.TRIAL EXAMINER.All right.Q. (By Trial Examiner.)After you had agreed to a Consent Election.That is the question.A. I don'trecall the exact date.Q.Well, give us approximately the time.A. It was in the latter part of October,but it was in the Pattern Shop.Hamlyn then continued:So, I told Rudy I would get our accountant to make up a sheet for us andsee how we stand, just exactly everything we owed.This, we proceeded to do.He then testified that the "sheet," presumably the balance sheet herein referred to,was not received by the Respondent until after the plant was closed.The exhibit introduced as the balance sheet is not authenticated or even signedby the accountant who prepared it.The Respondent'sExhibitsThe Trial Examiner has no intention of belaboring the Respondent's ExhibitsNos. 1,2, and 3, but must do more in all fairness than to merely point out that theyconsist of"final figures"only.The Trial Examiner makes no pretense of beingan accountant but in his opinion when the exhibits are asked"to speak for them-selves"they shout aloud certain disturbing information.For instance, it must beremembered the Respondent testified that the balance sheet, although dated January1,1958, goes only to the shutdown of November 27, 1957, and that the balancesheet(Exhibit No.2) shows a net loss of$708.16 for the year 1957.On its first page, the balance sheet, showing"Assets and Liabilities,"shows anexcess of$3,200 in assets over liabilities.The "Partnership Capital Accounts"appears to be made up of this difference rather than of any actual capital investment.The "Profit and Loss" statement of the balance sheet(page 2),shows total salesof $249,000(round figures are being used)and shows cost of goods sold as $228,600and sales expense of $21,000.This creates the $700 loss.)Included in the costof manufacture is $3,400 for"partners salaries."It seems to the Trial Examinerthat a partner cannot take any distribution even as salary untilafterprofits aredetermined.If this is so then the entire cost of goods sold is less than $228,600 andthe entire profit and loss for the period is not correctly set out.In "Current Liabilities" (page 1) the balance sheet lists:Notes Payable---------------------------------------------------$27,600Loans payable---------------------------------------------------6,5004Respondent'sExhibit No. 1.5 Respondent's Exhibit No 2 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs there is no breakdown or other explanation, the Trial Examiner must ask:Do the notes and loans represent in whole or in part loans to the partnership by thepartners?, do the notes evidence such loans?If the answer is affirmative,then the loans and notes represent"capital," not"liabilities."Realistically(again the Trial Examiner points out that he is not an accountant, noteven a "businessman," but is here merely commenting on a "balance sheet"),in anyevent, it seems extraordinary that in a business with the relatively small earning poten-tial of the Respondent's, there would actually be $27,600 ofnotespayable and $6,500of loans payable outstanding which were to fall due during the year starting withthe balance sheet date,viz, 1958, as they must be classified properly as current lia-bilities.If the due dates of these notes and loans, or part of them, do not fallwithin 1958, then they have not been properly classified. If they are not trulycurrent liabilities,irrespective of whether or not they are held by the partners,the firm's current 6 ratio would be improved thus:Currentassets(page1) ------------------------------------------ $41,500Current liabilities ($51,000-$34,000) ------------------------------ 17, 000Excess of c.a. over c.l-------------------------------------- $24, 500In such an eventuality, the notes and loans payable (assuming they had been is-sued for a valuable consideration) would still be a charge on the firm's assets, sub-ject to secured creditors' rights, but they would not have the overwhelming un-favorable impact on the firm's current ratio which they do have as presently set upon the balance sheet.The balance sheet shows payables other than notes and loans totaling $17,500, ofwhich $16,600 are for accounts payable, i.e., amounts due to creditors on currentaccount.A discrepancy exists between this part of the balance sheet and ExhibitNo. 1, which shows, at the end of November (the last month of operations), thataccounts payable totaled $23,000How did this difference arise?The balance sheet shows:"Cost of Goods Manufactured"------------------------------------ $92,000Exhibit No. 1 shows-"Cost of Goods Manufactured" as-------------- 79, 000Difference between No. 2 and No. 1-------------------------- $13, 000Standing unexplained, this would mean that $13,000 more of raw materials wentinto goods manufactured during 1957 than were purchased during that year.Onepossible explanation is that $13,000 of raw materials were carried over from 1956operations and were consumed in manufacturing operations during 1957 in additionto $79,000 worth purchased in that year. It is not possible to determine whetheror not this is so, however, as the balance sheet's beginning inventory figure for 1957($22,450) does not break down this account among raw materials, goods in process,and finished goods inventories.There is also a discrepancy in the "Fuel Purchases":Exhibit No. I shows--------------------------------------------- $14,400Exhibit No. 2 (cost of goods manufactured schedule) shows----------- 11, 800Difference------------------------------------------------- $ 2,600If the fuel account is (as seems probable from the schedule of "Cost of GoodsManufactured") an expense account, this discrepancy seems to mean that of fuelpurchases of $14,400, only $11,800 were consumed by the manufacturing processduring 1957.The $2,600 difference should then, it seems to the Trial Examiner,appear as a current asset (prepaid expense item) on January 1, 1958. Such an itemdoes not appear on Exhibit No. 2. There is a possibility that fuel not used in 1957was thrown into the inventory account, but this, of course, cannot be learned fromthe balance sheet as it stands. It is also possible that the $2,600 represents a short-age which could have arisen in many different ways, ranging from theft to appiopria-tion for personal use by persons in a position to do so.The Trial Examiner may be entirely in error and it may well be his doubts wouldentirely vanish were the exhibits detailed.However, as they stand, they seem tocast more doubt than light.6 See Ray A Foulke-Practical Financial Statement Analysis , McGraw Hill Book Co2d ed , pp 173, 185-186 BARBERS IRON FOUNDRY49Regarding the Respondent's financial condition, which allegedly brought on theclosing of the plant, Rudy Barber testified that: The foundry had been a losing ven-ture and had required capital which had been obtained by mortgaging other prop-erty belonging to Hamlyn and himself; he had wanted to close the plant long beforeitwas closed; the Respondent had resolved to liquidate before the final meeting withtheUnion; and some 2 months before the final meeting with the Union he hadoffered to sell his interest to the employees.During his testimony regarding the November 26 meeting with the Union's repre-sentatives, Rudy Barber testified on direct examination:Q. (By Mr. Salvo.)At that time [November 26], had you decided definitelyto close down?A. As far as I was concerned, that plant was closed down the morning of the21st, when I walked in there and sent them home. I didn't send them home; Itold them to stop working.The Respondent then dropped this line of inquiry.Barber further testified that in November the Respondent owed $20,000 for scrapiron used in its manufacturing and that its supplier had cut off the Respondent'scredit.In support of this contention the Respondent called David Kane who testifiedthat in November the Respondent owed him $20,919.06 for scrap iron and that afterhaving asked for payment numerous times he finally told the Respondent "a coupleof weeks" before the plant closed that when the account reached $20,000 he wouldshut off the Respondent's credit and deliver no more scrap.However, he admittedthat scrap iron was delivered to the Respondent "the Monday before they closed"(November 25).He further admitted that this iron was delivered on his order bya dealer from whom he bought it specially to be delivered to the Respondent.Kane testified he came to the plant on November 26 and found Hamlyn paying offthe men and that Hamlyn then told him the plant was being shut down.The Respondent introduced a "Statement of Scrap Purchases" prepared by Kane .7The statement in "final figures" only shows that in November the Respondent owedKane $20,919.06.Neither the testimony of the witness, Kane, nor Respondent's Exhibit No 3 ispersuasiveFrom his observation of the witness, as well as his testimony, the TrialExaminer is convinced that Kane was not reliable and therefore does not credit histestimony.In so doing the Trial Examiner also rejects similar testimony by theRespondent regarding its indebtedness to Kane and Kane's curtailment of its credit..Rudy Barber frankly admited that he did not know the amount of the Respondent'sindebtedness and made no pretense at understanding the balance sheet.Partner Hamlyn testified that he was in charge of the Respondent's books.How-ever, his testimony with respect to the Respondent's balance sheet impressed theTrial Examiner that Hamlyn was unfamiliar with its contents and did not fully graspitsmeaning.Hamlyn testified:Q. (By Mr. Salvo.)And what was your reason for stopping the operationof this Foundry?A. The only reason for stopping it was just financially, we weren't makingany money.We were going in the hole every monthWe kept going further and further in the hole.Our orders had dropped offconsiderable in the last two months.Hamlyn further testified, "Rudy wanted to close all the time," and:Q. (By Mr. Salvo.)When did you and your partners first consider the ques-tion of closing this operation?A.Well, that went back to around-oh, I believe it was either January orFebruary, because we were in-Q. Of what year?'A. 1957, and we were going in the hole quite a bit then.He then testified that the firm decision to close the plant was made November 21,"at which time we were going to sell it," that at the time of the last meeting with theUnion's representatives November 26, the firm decision to close the plant had beenmade; however, he admitted that the Union's representatives were not told this.,He testified that the plant was closed November 27, and that the Respondent hasno intention to reopen and is actively seeking to sell it.lRespondent'sExhibit No 3554461-60-vol. 126-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to Hamlyn's testimony, it is of interest to note that although inorder to substantiate the Respondent's claim of its poor financial condiion, bothHamlyn and Barber testified that Kane, their supplier of raw material, had warnedthem their credit would be cut off when the account reached $20,000, the Respondentaccepted merchandise from Kaneafterit had decided to close the plant, bringing theaccount to $20,919.06, and this at a time when it was allegedly unable to meet theaccount.Of course the Trial Examiner draws no inference from the above observa-tion other than that the Respondent's failure to notify Kane it was about to close theplant, leaving Kane (according to his testimony) to ask, "How about-where do Istand with my money here?" was merely an oversight on the Respondent's partquite similar to its failure to notify the Union's representatives on November 26.The Respondent began manufacturing September 1956, closed November 27, 1957.It had been in business less than a year.ConclusionThe Trial Examiner is not persuaded by the Respondent's testimony, includingthe exhibits hereinabove referred to, thatonlyeconomic considerations promptedthe closing of its plant.The following undisputed facts weigh heavily against theRespondent's contention.The Respondent told its employeesbeforeits final "meet-ing" with the Union's representative:Fellows-I give you until Wednesday to make up your mind whether youwant-what you are going to do.The meaning is plain.The Wednesday referred to is the day before ThanksgivingDay, when the plant was closed.The Respondent did not tell the Union's repre-sentatives on November 26 that it had decided to close; the Respondent received rawmaterial onNovember 25.Accepting the Respondent's exhibits and testimony at par value, the most thatcan be inferred is that the Respondent was engaged in a marginal operation; how-ever, other facts which throw light crept into the record.Although not stressedby either the Respondent or the General Counsel, this testimony so impressed theTrial Examiner as to, in his opinion, not only warrant, but require, consideration.Both Rudy Barber and Hamlyn testified they did not understand the foundrybusiness.Rudy Barber testified that only Louis Barber operated, and of the three partnerswas capable of operating, the foundry, and further testified that Louis Barber wasa sick man, hospitalized before Christmas 1957.A statement from a physician regarding Louis Barber's physical condition wasintroduced.The statement reads:This is to certify that LouisBarber is under my professionalcare, and hasbeen for several weeks.He is suffering from acute congestive heart failure and his physical condi-tion is such that he will be unable ,to pursue the type of physical labor whichhe did in the past.Rudy Barber further testified,"in the wintertime things slow up," explaining:In my knowledge,the cold months of the year is our worst months.Granted that the Respondent's is a marginaloperation; that only one of the part-ners, incapacitated,iscapable of operating the plant; and that the winter season"when things slow up" was just around the comer at Thanksgiving time, it may bereasonably inferred that the Respondent had reasons other than the advent of theUnion for closing its plant, although the advent of the Union served to bring allthese reasons into play.Moreover, had the Respondent been operating a highly profitable business whichitchose to liquidate rather than operate under a union contract, it could not beordered to resume business;the law could no more reach the three partners than ifthey decided to, and did, "cut off their noses to spite their faces," the Trial Examinerassuming them to becompos mentisand not liable for military service.However, the Trial Examiner is mindful of the fact that the Respondent did notliquidate its business, it did not go out of business, it merely closed.Until final liqui-dation, the closing, no matter of what duration, must be presumed to be temporary.The summer season will undoubtedly come again, Louis Barber may completelyrecover,and a loss of $708.16 on$248,899.80 of sales during the first year ofoperation may not seem at all to be pointing to an impossible future. BARBERS IRONFOUNDRY51Underall the circumstances in the case and fromall theevidence in the record,the Trial Examiner is persuadedthat: (a)The Respondent has not liquidated itsbusiness and is still in business although its operations are suspended;(b) the closingof the plant was "triggered" by the adventof the Union; (c) the Respondent in viola-tion of the provisions of theAct from November 21 to 25, 1957,locked out itsemployees whose names appear listed inAppendix A; (d) on November 25, 1957,the Respondent illegally dischargedHenryHayes;(e) at alltimes sinceNovember21, 1957, theRespondent has refused to bargainwiththeUnion as the legalrepresentative of an appropriate unit of the Respondent's employees;(f)becausethe Respondent closed its plant for various reasons,among them the factthat theemployees were representedby the Union,the termination of its employees onNovember27 who arealso listed in AppendixA was alsoan unfair labor practiceviolativeof Section8(a)(3) of the Act.Additional Interference,Restraint,and CoercionThe Trial Examiner has found that Rudy Barber, on November 21, told his assem-bled employees that they had brought the Union "into this place" and it was up tothem to get it out if they wanted to work; and that on November 25, Rudy Barbertold employeeAlbert Walkerin the presence of other employees, "If you fellows wantto work for me you better make up your God damned minds by Wednesday." Thisstatement was made during the Union's request for contract negotiations.The plantwas closed Thursday.Robert Hamlyn on November 25 also told the assembled employees they haduntilWednesday "to make your mind to do what you want to do."The Trial Examiner finds the above remarks of Barber and Hamlyn to be coercive,and thereby the Respondent has engaged in conduct violative of Section 8(a)(1)of the Act.W. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent,set forth in section III,above, occurring inconnection with its operations described in section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHavingfound that the Respondenthas engagedin unfairlabor practices, it isincumbenton theTrial Examinerto recommenda remedy which will effectuate thepoliciesof the Act, by establishing thestatus quo.As has been often pointed out,the Actis concernedonly with thepublicinterestand not with private rights.TheAct doesnot investthe Board with punitive power and to recommend action whichsmacks ofthe punitive would bepresumptuouson the part of the TrialExaminer.As to theviolations of Section8(a)(1) of the Act, bothindependentand deriva-tive, as found herein;the violations of Section 8(a)(5) whicharisefrom the Re-spondent's refusal tobargainwith the Union on November21, and againon Novem-ber 26; andthe violations of Section8(a)(3) of the Act which arise from theRespondent's lockout ofits employeeson November 21 to 25,the Trial Examinerwill recommendthe customaryremedy asfollows:Having found thattheRespondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desisttherefrom,and take certainaffirmative actionwhich willeffectuate the policiesof the Act.It has been found that the Respondentrefused to bargain collectively with theduly designated representative of its employees.Itwillthereforebe recommendedthat it cease and desisttherefrom. It will furtherbe recommendedthat theRespond-ent bargaincollectively,upon request,with the Unionas the exclusive representa-tive of its employees in the appropriate unit herein found.Since it has been foundthat theRespondent has discriminated in regard tothe hire and tenure of employmentof certainnamed employees because of theirmembershipin and activitieson behalf of the Union, by lockingthem out ofemploymentfrom November 21 to 25, 1957,itwill therefore be recommendedthat the Respondent makewhole each of themfor any lossof pay he may havesuffered byreason of the discrimination against himby paymentto each of themof a sum of money equalto that which he would normallyhave earned as wagesfrom the date of the discrimination,November 21, 1957,to the date of theRespondent's reopening,November 25, 1957,lesshis net earnings during such 52DECISIONSOF NATIONALLABOR RELATIONS BOARDperiod.8The back pay shall be computed in the manner established by theBoard,9 and the Respondent shall make available to the Board its payroll andother records to facilitate the checking of amounts due.Since it has been found that the Respondent discriminatorily discharged HenryHayes on November 25, 1957, it will therefore be recommended that in additionto being made whole for the discrimination practiced against Hayes by reason ofthe lockout, the Respondent also make Hayes whole for the period of November25 to 27, 1957, and further as hereinafter recommended.In the opinion of the Trial Examiner, the 8(a)(3) violation arising from thelayoff of employees as a result of the shutdown November 27 cannot be remediedin the same manner as the other violations found.The Trial Examiner has found that the Respondent cannot be said to haveactually quit business on November 27, 1957; the Trial Examiner rejected theRespondent's contention that the sole reason of the shutdown was the Respondent'spoor financial condition and here again states to the point of redundancy thatwere the Respondent's contention as to the economics involved completely cor-rect, still the controlling question to be answered here is whether the allegedfinancial condition or a discriminatory motive really prompted the shutdown.The Respondent may rightfully cite an economic ground for a shutdown but itbecomes quite a different matterifaction for these reasonswas "triggered" bya discriminatorymotive.The Trial Examiner has found the discriminatorymotive to be present and, moreover, has found that it has not been conclusivelyshown that the Respondent has finally quit business.On these findings thelayoff of employees on November 27 was clearly in violation of Section 8(a)(3)of the Act and the discriminatees created thereby are entitled to reinstatement.The question is when, and the corollary question arises: are they entitled toback pay and for what period?As found herein the plant shut down November 27, and had not been re-opened at the time of the hearing. The Respondent contended that it wouldnever be reopened.In his brief the General Counsel urges:As stated above, it is submitted that Respondents should be ordered toforthwith notify the employees who have been locked out, that, if Respond-ents resume their foundry, they will be offered reinstatement and, of course,to actually offer such reimbursement in that event.An adequate method of reimbursing the employees locked out onNovember 27 for the loss of pay from that date presents greater difficulty.It is submitted that Respondent be ordered to make such employees wholeby paying back pay from the time of the complete shut-down on November27, 1957, to the time of the notification urged above.This would constitutea fair and reasonable cut-off point for the back pay period.Should the Trial Examiner of the Boarddecline toadopt the back payremedy suggested above, it is submitted that an alternative proposal wouldbe to order Respondents to make the employees whole for a fixed reasonableperiod, let us say, six months.Assuming that no other back pay formulacan be devised with a termination point similar to the Board's conventionalorder, it is inconceivable that Respondents would be relieved of any respon-sibility to reimburse these employees for loss of pay.Such a course wouldplace a premium upon using the most vicious and unconscionable of anti-union tactics, namely the lock-out.The payment of back pay for a sixmonth period has much to commend itself as appropriate remedial action.The employees would be given a cushion to soften the impact of Respond-ents' illegal conduct upon them.This would give them a reasonable periodwithin which to adjust themselves to new employment.By the same token,Respondents are not faced with the possibility of the back pay liabilityrunning indefinitely.Although this proposal falls short of making the vic-timized employees entirely whole, it would most certainly effectuate thepolicies of the Act as against receiving no reimbursement whatever for lossof pay.The General Counsel cites cases he considers analogous, but which the TrialExaminer does not. In his brief the General Counsel argues:8Crossett Lumber Company,.8NLRB 4409F. TVWoolworthCompany,90 NLRB 289. BARBERS IRON FOUNDRY53Although the framing of a remedial order for the unlawful shut-downNovember 27 in this case presents novel problems, the salient considerationis that some remedy must be found to compensate in some way the em-ployees for their loss of earnings caused by this illegal conduct of Re-spondents.They are the victims of a most flagrant violation of the Act.If the status quo cannot be completely resolved and these employees madewhole for reasons over which the Board has no control, then some fair andequitable formula for reimbursement should be found which would come asclose to full restoration as the circumstances of the case will permit.Of course the General Counsel here urges the Board to remedy a private grievancein a punitive manner.Under all the circumstances in the case, the Trial Examiner does not agree withthe General Counsel; however, being persuaded that the employees laid off November27 are still the Respondent's employees, entitled to reinstatement if and whenoperations of the plant are resumed and furthermore as these employees were legallyrepresented by the Union with which the Respondent has been found obligated tobargain, the Trial Examiner will recommend that the Respondent setup a preferentialhiring list, containing the names of the employees hereafter listed and so notify thoselisted.If and when the Respondent resumes operations, the employees so listedshall be tendered employment to their former or substantially equivalent positions.Copies of the first and second notifications shall also be sent to the Union.The employees to appear on the above hiring list shall be:J.LukasG. StrauchW. HesterC. SeenyJ.ThompsonHenry HayesN. DurhamBoyd MoseleyJ.ButtsR. CooneyN. BrownC.WashingtonA. EllisJ.WillisB. BennettW. LeoneW. RobinsonH. HannahA. PierceA. HughesD. Campbell0. LingoL.WilliamsJ.WadeA.WalkerC.WilliamsL. IrmlerA. BrownE. TuckerJ.MacDonaldJ.WalkerB.CrowellG. CrawfordJ.HayesThe name of Henry Hayes, found herein to have been discriminatorily discharged,is added to the list and he is to be offered the recommended relief as part of therecommended order as to him.In the opinion of the Trial Examiner the preventive purposes of the Act will be'thwarted unless the recommendations herein are coextensive with the threat con-tained in the violations of the Act as herein found. It will therefore be recom-mended that the Respondent cease and desist from infringing inanymanner uponthe employees' rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Rudy Barber, Louis B. Barber, and Robert Hamlyn, partners, doing business asBarbers Iron Foundry, are engaged in commerce within the meaning of the Act.2. InternationalMolders and Foundry Workers Union of North America, AFL-CIO, is a labor organization within the meaning of the Act.3.On November 13, 1957, and at all times since, the Union aforesaid has beenthe exclusive representative of all the employees in an appropriate unit of theRespondent's employees for the purposes of collective bargaining within the mean-,ing of Section 9(a) of the Act.The unit of the Respondent's employees appropriate for collective bargaining is:All production and maintenance employees of the Respondent excluding officeemployees, and supervisors as defined in the Act.4.By refusing on and after November 21 and again on November 26, 1957, tobargain collectively with the aforesaid Union as the exclusive representative of theemployees in the aforesaid appropriate unit, the Respondent has engaged in and isengaging in an unfair labor practice within the meaning of Section 8(a)(5) of theAct.5.By discriminating in regard to the hire and tenure of employment of theemployees on November 21 and 27, and who are listed in Appendix A, and by the 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge of Henry Hayes as herein found,the Respondent has discouraged member-ship in a labor organization and thereby by such discrimination and by interferingwith,restraining,and coercing employees in the exercise of the rights guaranteedin Section 7 of the Act, ashereinabove found, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (3) of the Act,and 8(a) (1) thereof.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Alliance of Television Film Producers,Inc.;Desilu Produc-tions;McCadden Corporation;Lindsley Parsons Productions,Inc.;Ziv TelevisionPrograms,Inc.;Hal Roach Studios;Marterto Productions,Inc.; Flying A Productions,Inc.;MarkVII,Music;1and Revue Productions,Inc.andMusiciansGuild of America, Inc., Petitioner.CasesNos. 21-RC-5513,21-RC-5511, 21-RC-5514, 21-RC-5515, 21-RC-5516, 21-RC-5517,21-RC-5518, ,21-RC-5519, 21-RC-5520, and 21-RC-5512. Janu-ary 8, 1960DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, hearings were held before William R.Magruder, hearing officer.2The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employers are engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to represent certainemployees of the. Employer.'3.The Intervenor contends that no questions concerning repre-sentation exist herein because the musicians sought by Petitioner arenot a sufficiently identifiable group who enjoy stability in employ-ment.For reasons given inCavendish Record Manufacturing Com-pany,'we find no merit in this contention.Except as indicated below, we find questions affecting commerceexist concerning the representation of employees of the Employerwithin the meaning of Section 9(c) (1) and Section 2(6) and (7) ofthe Act.i The name of the Employer in this case appears as amended at the hearing.A consolidated hearing was held on all the cases except Revue Productions, Inc.,Case No. 21-RC-5513.The latter case is consolidated with the others for decisionalpurposes3 American Federation of Musicians of the United States and Canada, AFL-CIO, inter-vened in these cases on the basis of contractual interests.Its request for oral arugmentis denied as the record and briefs adequately present the issues and positions of theparties.4124 NLRB 1161.See alsoIndependentMotion PictureProducers Association, Inc.,123 NLRB 1942.126 NLRB No. 1.